Citation Nr: 0512600	
Decision Date: 05/09/05    Archive Date: 05/25/05

DOCKET NO.  03-23 799	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD). 
 
2.  Entitlement to service connection for other pulmonary 
disability, to include tuberculosis and asbestosis. 
 
3.  Entitlement to an initial (compensable) rating for 
bilateral hearing loss. 
 
4.  Entitlement to a separate 10 percent rating for each ear 
affected by tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from April 1944 until June 
1946.  

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a September 2002 
rating decision of the Newark, New Jersey Regional Office 
(RO) that denied service connection for COPD, pulmonary 
tuberculosis, residuals of asbestos exposure, separate 
ratings for each ear affected by tinnitus and granted service 
connection for bilateral hearing loss, evaluated as 
noncompensable.  The grant of service connection and the 
noncompensable evaluation were made effective March 29, 2002.

The veteran was scheduled for a hearing before a Veteran's 
Law Judge at the RO in December 2004, but did not report.  He 
did not provide a reason for his failure to appear, and his 
hearing request is deemed to be withdrawn.  38 C.F.R. 
§ 20.704(d) (2004).

In the notice of disagreement received in January 2003, the 
veteran appears to raise the issue of service connection for 
lung disability due to smoking.  This matter is referred to 
the RO for clarification and appropriate action.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
Smith v. Nicholson, No. 01-623 (U.S. Vet. App. April 5, 
2005), that reversed a decision of the Board of Veterans' 
Appeals (Board) which concluded that no more than a single 
10-percent disability evaluation could be provided for 
tinnitus, whether perceived as bilateral or unilateral, 
under prior regulations.  The United States Department of 
Veterans Affairs (VA) disagrees with the Court's decision 
in Smith and is seeking to have this decision appealed to 
the United States Court of Appeals for the Federal Circuit.  
To avoid burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure 
of resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned 
on appeal, the Secretary of Veterans Affairs has imposed a 
stay at the Board on the adjudication of tinnitus claims 
affected by Smith.  The specific claims affected by the 
stay include (1) all claims in which a claim for 
compensation for tinnitus was filed prior to June 13, 2003, 
and a disability rating for tinnitus of greater than 10 
percent is sought; and (2) all claims in which a claim for 
service connection for tinnitus filed prior to June 10, 
1999, was denied on the basis that the veterans' tinnitus 
was not "persistent" for purposes of 38 C.F.R. § 4.87, 
Diagnostic Code (DC) 6260.  Once a final decision is 
reached on appeal in the Smith case, the adjudication of 
any tinnitus cases that have been stayed will be resumed.

In April 2005, the veteran requested that this case be 
advanced on the Board's docket.  The motion was granted the 
same month.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Review of the record discloses that following the July 2003 
statement of the case, private clinical evidence was received 
in March 2004 showing treatment for respiratory disability.  
This evidence is pertinent to the claims for service 
connection COPD and other pulmonary disability to include 
tuberculosis and asbestosis, currently on appeal.  The Board 
cannot consider this evidence in the first instance unless 
the veteran waives his right to initial review by the agency 
of original jurisdiction.  38 C.F.R.§§ 19.38(b)(3), 
20.1304(c)) (2004).  The veteran has not waived consideration 
by the agency of original jurisdiction.  Therefore, 
readjudication, followed by a supplemental statement of the 
case is in order.

The veteran asserts that his hearing impairment has increased 
in severity since the most recent VA audiology examination in 
March 2003.  The veteran is entitled to a new VA examination 
where there is evidence, including his statements, that the 
condition has worsened since the last examination.  Snuffer 
v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. 
App. 377 (1994); VAOPGCPREC 11-95 (1995). 

Additionally, the record reflects that in January 2000, when 
initially seen at VA for treatment of pulmonary disease, he 
reported that he had previously been treated by a private 
physician in Pompton Plains, New Jersey.  Elsewhere in this 
report, reference was made to treatment by "Dr levansy 
(sic)" in Pompton, Plains.  This may have been a reference 
to Dr. Lubansky in Wayne, New Jersey.  In any event no 
records were requested from Dr. Lubansky for the period prior 
to January 2002.  VA has a duty to seek relevant private 
treatment records adequately identified by a claimant.  
38 U.S.C.A. § 5103(b) (West 2002).

Accordingly, this case is REMANDED for the following actions:

1.  Take the necessary steps (including 
requests for additional information 
from the veteran) to obtain the records 
of the veteran's treatment by a private 
physician for pulmonary disease prior 
to January 2000. 

2.  The veteran should be scheduled for 
a VA audiology examination, to include 
an audiometric evaluation, to ascertain 
the extent of current bilateral hearing 
loss.  The claims file must be made 
available to the physician designated 
to examine the veteran.  

3.  Thereafter, readjudicate the 
veteran's claims.  If the benefits 
sought on appeal continue to be denied, 
issue a supplemental statement of the 
case.  Then return the record to the 
Board, if otherwise appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


